                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              December 05, 2018
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ARTURO MORENO,                                   §
                                                 §
                       Plaintiff,                §
                                                 §
v.                                               §    CIVIL ACTION NO. H-18-2757
                                                 §
PERFECTION COLLECTION, LLC,                      §
                                                 §
                       Defendant.                §

                                MEMORANDUM AND ORDER

I.     Background

       The plaintiff, Arturo Moreno, moves for final default judgment against the defendant,

Perfection Collection, LLC. The court granted Moreno’s request for entry of default because

Perfection Collection failed to answer the complaint, as required by Federal Rule of Civil Procedure

12(a)(1). FED. R. CIV. P. 12(a)(1), 55(a). Moreno has filed affidavits and exhibits in support of his

claims for actual and statutory damages and reasonable attorneys’ fees under the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. Notice to the defendant and further hearings are

not necessary. FED. R. CIV. P. 55(b)(2). Based on the complaint, motion, affidavits, exhibits, and

applicable law, the motion for default judgment is granted as to statutory damages, but it is denied

as to actual damages. Moreno is also entitled to costs and fees as set out below.

       Perfection Collection, LLC is a Utah business operating as a collection agency. It is a “debt

collector” under 15 U.S.C. § 1692(a)(6). (Docket Entry No. 1 at ¶¶ 9–14). Moreno alleges that

beginning in January 2018, he discovered that Perfection Collection was reporting to Trans Union

that he owed a debt for services or equipment from Vivant. (Id. at ¶¶ 16–17). After noticing in May
2018 that Perfection Collection was also reporting the debt to Experian, Moreno submitted the

disputes to the credit bureaus to have the debt removed from his credit reports. (Id. at ¶¶ 18–19).

After the request met no success, Moreno contacted Perfection Collection to challenge the debt. (Id.

at ¶¶ 19–20).

       Perfection Collection provided Moreno a copy of a contract signed by an Arturo Moreno.

(Id. at ¶ 21). The contract listed this Arturo Moreno’s date of birth as 1976, his address as Sherrie

Lane in Desoto, Texas, and his phone number as ending in 6246. (Id.). Moreno alleges that he was

not born that in year, has never lived at that address, and has never had that phone number. (Id. at

¶ 22). Based on these discrepancies, Moreno alleges that the reported debt belongs to a different

Arturo Moreno. (Id. at ¶ 23).

       Moreno called Perfection Collection in May to inform the company that he was not the

Moreno identified in the contract and that he had not done business with Vivint. (Id. at ¶¶ 24–26).

Perfection Collection refused to remove the debt from Moreno’s credit reports. (Id. at ¶ 27).

Moreno alleges that Perfection Collection continues to report to various consumer reporting agencies

that he owes the debt. (Id. at ¶ 28).

II.    Analysis

       Under Federal Rule of Civil Procedure 55(a), “[w]hen a party against whom judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.” FED. R. CIV. P. 55(a). Under Rule

55(b)(2), a party may move for default judgment, and the “court may conduct hearings or make

referrals—preserving any federal statutory right to a jury trial—when, to enter or effectuate

judgment, it needs to: (A) conduct an accounting; (B) determine the amount of damages; (C)


                                                 2
establish the truth of any allegation by evidence; or (D) investigate any other matter.” FED. R. CIV.

P. 55(b)(2). Local Rule 5.5 requires that motions for default judgment “be served on the defendant-

respondent by certified mail (return receipt requested).” S.D. TEX. L.R. 5.5.

       Default judgment is a “drastic remedy, not favored by the Federal Rules and resorted to by

the courts only in extreme situations.” Sun Bank of Ocala v. Pelican Homestead & Savings Ass’n,

874 F.2d 274, 276 (5th Cir. 1989). “The Federal Rules of Civil Procedure are designed for the just,

speedy, and inexpensive disposition of cases on their merits, not for the termination of litigation by

procedural maneuver.” Id.

       The purpose of the Fair Debt Collection Practices Act is to “eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from abusive debt

collection practices are not competitively disadvantaged, and to promote consistent State action to

protect consumers against debt collection abuses.” 15 U.S.C. § 1692. The Act prohibits debt

collectors from “using any false, deceptive, or misleading representation or means in connection

with the collection of any debt.” 15 U.S.C. § 1692e.

       Section 1692 of the Act applies. A “debt collector” under the Act is “any person who uses

any instrumentality of interstate commerce or the mails in any business, the principal purpose of

which is the collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.” § 1692a(6). A “debt” is “any

obligation or alleged obligation of a consumer to pay money arising out of a transaction in which

the money, property, insurance, or services which are the subject of the transaction are primarily for

personal, family, or household purposes, whether or not such obligation has been reduced to

judgment.” § 1692a(5). The Act defines a “consumer” as “any natural person obligated or allegedly


                                                  3
obligated to pay any debt.” § 1692a(3). The evidence shows that Moreno is a “consumer” as defined

by § 1692a(3), Perfection Collection is a “debt collector” as defined by § 1692a(6), and Perfection

Collection attempted to collect a “debt” from Moreno through its debt reporting to credit bureaus.

(See Docket Entry No. 1).

       To establish liability, Moreno must allege facts showing that Perfection Collection did not

comply with the Act. 15 U.S.C. § 1692e. Section 1692e states that a “debt collector may not use

any false, deceptive, or misleading representation or means in connection with the collection of any

debt.” Id. Moreno generally alleges violations of this section. He also specifically alleges that

Perfection Collection violated § 1692e(8), which prohibits “[c]ommunicating or threatening to

communicate to any person credit information which is known or which should be known to be

false, including the failure to communicate that a disputed debt is disputed.” 15 U.S.C. § 1692e(8).

The Act defines “communication” as “the conveying of information regarding a debt directly or

indirectly to any person through any medium.” § 1692a(2). Reading these provisions together, §

1692e appears based on “the basic fraud law principle that, if a debt collector elects to communicate

‘credit information’ about a consumer, it must not omit . . . that the consumer has disputed a

particular debt.” Wilhelm v. Credico, Inc., 519 F.3d 416, 418 (8th Cir. 2008) (emphasis omitted).



       Moreno alleges that he informed Perfection Collection that he disputed the debt through his

May 2018 phone call with a Perfection Collection representative. (Docket Entry No. 1 at ¶¶ 25–29).

While § 1692(e) does not define “disputed,” courts have liberally interpreted the term to include

phone calls. See, e.g., Camacho v. Bridgeport Fin. Inc., 430 F.3d 1078, 1082 (9th Cir. 2005) (“Oral

dispute of a debt precludes the debt collector from communicating the debtor’s credit information


                                                 4
to others without including the fact that the debt is in dispute.”); Brady v. Credit Recovery Co., Inc.,

160 F.3d 64, 67 (1st Cir. 1998) (Congress did not intend to require disputes to be in writing under

§ 1692(e)(8)); Carter v. Credit Bureau of Carbon City, No. 1:14-cv-00873-JLK, 2015 WL 4450698,

at *3 (D. Colo. July 20, 2015) (the plaintiffs’ three phone calls to the debt collector stating that her

insurance should have paid the debt was a “dispute” of the debt). Moreno’s complaint sufficiently

alleges that he disputed the debt and that Perfection Collection continued to report the debt to credit

bureaus after he disputed its validity. (Docket Entry No. 9-1 at ¶¶ 12–13 (“Perfection Collection

responded to my disputes to the credit bureaus by verifying the collection account as accurate. . . .

. [E]ven after I spoke with Perfection Collection and informed them that this was not my debt,

Perfection Collection has continued to attempt to collect from me.”)). Moreno’s complaint alleges

facts showing a violation of § 1692e. (Docket Entry No. 1). Perfection Collection allegedly

communicated false credit information to third parties, even after that the debt was disputed through

Moreno’s correspondence and requests to remove the debt from his credit reports. (Id. at ¶¶ 27–28).

Perfection Collection’s failure to answer or otherwise appear entitles Moreno to final judgment that

Perfection Collection has violated the Fair Debt Collection Practices Act and that Moreno is entitled

to damages.

        Moreno seeks (1) $1,000 in statutory damages; (2) $5,000 for actual damages; and (3)

attorneys’ fees and costs. (Docket Entry No. 9 at 4). Although a plaintiff is eligible to receive up

to $1,000.00, the court has the discretion to set the amount. 15 U.S.C. § 1692k(a)(2)(A). The court

considers, among other factors, “the frequency and persistence of noncompliance by the debt

collector, the nature of such noncompliance, and the extent to which such noncompliance was

intentional.” § 1692k(b)(1). “A Plaintiff need not establish malice, but a mere technical or bona


                                                   5
fide error may be a defense to recover under the statute.” Molinar v. Coleman, No. 3:08-CV-1430-

M, 2009 WL 435274, at *2 (N.D. Tex. Feb. 20, 2009).

       Moreno alleges that he first noticed that Perfection Collection was wrongfully reporting the

debt as his to credit bureaus in January 2018, and that he tried to have the debt removed from those

reports from January to May 2018. (Docket Entry No. 1 at ¶¶ 18–19). He alleges that he disputed

the debt with Perfection Collection in May 2018 and that later, on a call with a Perfection Collection

representative, he explained that his personal information did not match that associated with the

debt. (Id. at ¶¶ 24–26). His affidavit states that “Perfection Collection responded to [his] disputes

to the credit bureaus by verifying the collection account as accurate.” (Docket Entry No. 9-1 at ¶

12). He also alleges that Perfection Collection continued to report the debt even after his phone call

with the representative. (Id. at ¶ 13).

       These allegations, taken as true, establish that the debt collector received notice on at least

one occasion of its noncompliance. The court, however, cannot determine whether the violations

were intentional. An award of $200.00 in statutory damages is appropriate to compensate Moreno

for the alleged violations. See, e.g., Molinar, 2009 WL 435274, at * 2 (awarding $250.00 in

statutory damages when the plaintiff could show repeated communications from the debt collector

violating the Act, but the plaintiff did not provide sufficient evidence to show “the nature of

frequency of the communications, or . . . [whether] the violations were intentional”); Cole v.

Truelogic Fin. Corp., No. 07-CV-0388, 2009 WL 261428, at *2 (W.D.N.Y. Feb.4, 2009) (granting

default judgment and awarding $500.00 when the plaintiff provided evidence of the defendant’s

intentional violations of the Act); Wiener v. Bloomfield, 901 F. Supp. 771, 778 (S.D.N.Y. 1995)




                                                  6
(granting a plaintiff $350.00 in statutory damages for multiple violations of the Act because the

plaintiff neither pleaded nor proved actual damages).

       The Act permits damages for “not only out-of-pocket expenses, but also damages for

personal humiliation, embarrassment, mental anguish, and emotional distress.” Browne v. Portfolio

Recovery Assocs., Inc., No. H-11-02869, 2013 WL 871966, at *5 (S.D. Tex. Mar. 7, 2013) (citing

Statements of General Policy or Interpretation Staff Commentary on the Fair Debt Collection

Practices Act, 53 Fed. Reg. 50,097, 50,109 (Dec. 13, 1988) (damages under the Act include

“damages for personal humiliation, embarrassment, mental anguish, or emotional distress”)). To

recover actual damages, a plaintiff must offer “direct evidence of the nature, duration, and severity

of the mental anguish” that shows “a substantial disruption in the Plaintiff[’s] daily routine.” Reyelts

v. Cross, 968 F. Supp. 2d 835, 846 (N.D. Tex. 2013). Actual evidence of distress and injury is

necessary, and conclusory statements will not suffice. Harrington v. Nat’l Enter. Sys., Inc., No.

4:08-cv-422, 2010 WL 890176, at *4 (E.D. Tex. Mar. 9, 2010). “[C]ourts must ‘closely scrutinize’

awards of mental anguish damages.” Bullock v. Abbott Ross & Credit Servs., LLC, No. A-09-cv-

413, 2009 WL 4598330, at *3 (W.D. Tex. Dec. 3, 2009) (citing Universe Life Ins. Co. v. Giles, 950

S.W.2d 48, 54 (Tex. 1997)).

       Moreno also seeks actual damages for suffering “personal humiliation, embarrassment,

mental anguish and emotional distress.” (Docket Entry No. 1 ¶ 30). Moreno’s complaint and

affidavit, which repeats almost verbatim the complaint’s allegations, include only conclusory

statements of humiliation, embarrassment, mental anguish, and emotional distress.                Those

allegations are an insufficient basis to recover emotional damages under the Act. Because he has

not provided any evidence of distress and injury, Moreno’s request for actual damages is denied.


                                                   7
        Moreno also seeks $4,082.50 in attorney’s fees, an additional $400.00 for filing the

complaint, and $125.00 in costs for service of process. (Docket Entry No. 9 at 7). He requests a

total amount of $4,607.50. (Id.). Under 15 U.S.C. § 1692k(a)(3), a plaintiff is entitled to reasonable

attorney’s fees and costs in a successful action under the Act. Because Moreno is entitled to

statutory damages, he is also entitled to reasonable attorney’s fees.

        The Fifth Circuit uses the lodestar analysis to determine reasonable attorney’s fees. Turner

v. Oxford Mgmt. Servs., Inc., 552 F. Supp. 2d 648, 650 (S.D. Tex. 2008) (citing Forbush v. J.C.

Penny Co., 98 F.3d 817, 821 (5th Cir. 1996)). The lodestar amount is “the product of reasonable

hours times a reasonable rate.” Pennsylvania v. Del. Valley Council for Clean Air, 478 U.S. 546,

647 (1986). There is a “‘strong presumption’ that the lodestar represents the ‘reasonable’ fee.” City

of Burlington v. Dague, 505 U.S. 557, 562 (1992); see also Perdue v. Kenny A. ex rel. Winn, 559

U.S. 542 (2010).

        The lodestar amount may be adjusted up or down to ensure that the award is reasonable. See

La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 328 (5th Cir.1995); Watkins v. Fordice, 7 F.3d

453, 457 (5th Cir. 1993); Shipes v. Trinity Indus., 987 F.2d 311, 320 (5th Cir. 1993). When deciding

whether and to what extent to depart from the lodestar, the court considers the factors that include:

“the time and labor required to represent the client . . . the novelty and difficulty of the issues in the

case; . . . the skill requisite to perform the legal services properly . . . the customary fee charged for

those services in the relevant community; . . . the nature and length of the professional relationship

with the client; and . . . awards in similar cases.” Singer v. City of Waco, Tex., 324 F.3d 813, 829

n.11 (5th Cir. 2003); see also Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir.




                                                    8
1974). The most important factor is the “degree of success obtained.” Singer, 324 F.3d at 829

(quoting Romaguera v. Gegenheimer, 162 F.3d 893, 896 (5th Cir. 1998)).

       The first step in the lodestar analysis is to determine the reasonable hourly rate. Larry P.

Smith charged $500.00 per hour, David M. Marco charged $450.00 per hour; Leroy B. Scott and

Andrew C. Wilson charged $250.00 per hour; and a paralegal charged $145.00 per hour. Moreno

argues that the Laffey Matrix, a rate schedule created by the U.S. Department of Justice for attorneys

in the Washington area, supports his request. (Docket Entry No. 9-3). The Fifth Circuit does not

use the Laffey Matrix to evaluate reasonable attorneys fees. Malick v. NCO Fin. Servs. Inc., No. H-

14-1545, 2015 WL 4078037, at *4 (S.D. Tex. July 6, 2015). Instead, “‘reasonable’ hourly rates ‘are

to be calculated according to the prevailing market rates in the relevant community.’” McClain v.

Lufkin Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011) (quoting Blum v. Stenson, 465 U.S. 886

(1984)). “The prevailing market rates for similar services by similarly trained and experienced

lawyers in the relevant legal community is the established basis for determining a reasonable hourly

rate.” Villegas v. Regions Bank, H:11–cv–904, 2013 WL 76719, at *3 (S.D. Tex. Jan. 4, 2013)

(citing Tollett v. City of Kemah, 285 F.3d 357, 368 (5th Cir. 2002)).

       Attorneys in cases under the FDCPA within the Southern District of Texas, Houston

Division, are generally awarded fees using a $300.00 hourly rate. See, e.g., Malick, 2015 WL

4078037, at *3 (a $300.00 hourly rate was reasonable for a lawsuit under the Act); Serna v. Law

Office of Joseph Onwuteaka, PC, No. 4:11–CV–3034, 2014 WL 3749652, at *5 (S.D. Tex. July 29,

2014), aff’d, 614 F. App’x 146 (5th Cir. 2015) (a $300.00 hourly rate was reasonable in a Fair Debt

Collection case for a litigator with 21 years of experience); Memon v. Pinnacle Credit Servs., LLC,

No. 4:07–CV–3533, 2009 WL 6825243, at *4 (S.D. Tex. May 21, 2009) (a $300.00 hourly rate was


                                                  9
reasonable in a Fair Debt Collection Practices case for a litigator with 18 years of experience).

Survey data specific to the Houston legal market supports the reasonableness of the $300.00 hourly

rate for lawyers. See State Bar of Texas, Dep’t of Res. & Analysis, 2015 Hourly Fact Sheet (2016),

https://www.texasbar.com/AM/Template.cfm?Section=Archives&Template=/CM/ContentDispla

y.cfm&ContentID=34182. Moreno’s motion further supports the conclusion that $300.00 is a

reasonable rate. A footnote in the discussion of attorney’s fees notes that only a few years ago,

Smith and Marco were charging $385.00 and $300.00 per hour, respectively. (Docket Entry No. 9

at 7, n.1).

        The record does not support the variance above the $300.00 hourly rate that two of Moreno’s

attorneys, Smith and Marco, seek. Based on the record and applicable law, the court finds that the

hourly rates Moreno’s attorneys submitted are higher than the prevailing rate, reducing Smith’s rate

to $300.00 and Marco’s rate to $295.00. Because Scott and Wilson’s rates are close to the

prevailing rate, they are reasonable and not adjusted.

        Paralegal work was charged at an hourly rate of $145.00. A recent decision in the Houston

Division of the Southern District of Texas concluded that a reasonable rate for legal-assistant work

in a similar case was $125.00 . Knoerr v. Pinnacle Asset Grp., LLC, No. H-16-599, 2017 WL

2118975, at *2 (S.D. Tex. May 16, 2017). That rate is applicable here as well.

        The second step in the lodestar analysis is to determine the number of hours reasonably spent

on the litigation. Courts exclude excessive, redundant, or unnecessary hours and may deduct a

reasonable percentage of reported hours.      The applicants must show that the hours billed are

reasonable. Saizan v. Delta Concrete Prods. Co., Inc., 448 F.3d 795, 799 (5th Cir. 2006).




                                                 10
         Moreno submitted a table showing the hours his attorneys billed and a time sheet detailing

them. (Docket Entry No. 9 at 7; Docket Entry No. 9-2). Four attorneys and one legal assistant

collectively spent 13.9 hours on this case. (Docket Entry No. 9-2).

         Reasonable hours do not include hours spent on clerical or nonlegal tasks. See Johnson, 488

F.2d at 717 (“It is appropriate to distinguish between legal work, in the strict sense, and

investigation, clerical work, compilation of facts and statistics and other work which can often be

accomplished by non-lawyers but which a lawyer may do because he has no other help available.

Such nonlegal work may command a lesser rate.”); Malick, 2015 WL 4078037, at *5 (subtracting

from the total time spent on administrative tasks); Black v. SettlePou, P.C., No. 3:10-CV-1418-K,

2014 WL 3534991, at *6 (N.D. Tex. July, 17, 2014) (omitting from the calculation of reasonable

hours the time the attorneys spent on clerical tasks). Courts have found tasks such as reviewing and

calendaring deadlines; printing, copying, and filing documents; drafting cover letters; ordering

transcripts; organizing and updating materials and binders; loading and organizing computer

databases; redacting and assembling exhibits; and transmitting documents all to be noncompensable.

See, e.g., Black, 2014 WL 3534991, at *6; Action Oilfield Servs., Inc. v. Mantle Oil & Gas, L.L.C.,

No. CIV.A. 13-4866, 2014 WL 2465310, at *5 (E.D. La. Jun. 2, 2014); Fralick v. Plumbers &

Pipefitters Nat. Pension Fund, No. 3:09–CV–0752–D, 2011 WL 487754, at *8 (N.D. Tex. Feb. 11,

2011).

         Several entries are for what appears to be clerical work. For example, an entry of 0.2 hours

by Nicole Dycha explains the activity as simply “[f]ile affidavit of service.” (Docket Entry No. 9-2

at 2). Another entry for 0.3 hours by Nicole Dycha describes the activity as “Open New Case File:

Received Attorney Instruction and Open File; Add Client Contact and Open Time Keeping File and


                                                 11
document folder.” (Id. at 4). Based on the description, the court finds that the 0.5 hours of what

appears to be paralegal time was spent on clerical tasks. The paralegal’s hours are reduced by 0.5

to 3.0 hours.

       The remaining hours presented through the table and time sheet are reasonable considering

the length of time required to prepare a complaint, do legal research, and submit the motions for

entry of default and for a default judgment.

       The time sheet is orderly and detailed. The court finds that 13.4 hours is a reasonable

amount of time to spend on this case.

       Multiplying Larry P. Smith’s reasonable hours by his reasonable hourly rate results in a

lodestar amount of $810.00 (2.7 x $300.00 = $810.00). The same calculation for David M. Marco

results in $442.50 (1.5 x $295.00 = $442.50). The lodestar amount for Leroy B. Scott is $425.00

(1.7 x $250.00 = $425.00), $1,125.00 for Andrew C. Wilson (4.5 x $250.00 = $1,125.00), and

$375.00 for the paralegal work (3.0 x $125.00 = $375.00). The total lodestar amount for attorney’s

fees is $3,177.50. No further adjustments using the lodestar factors is necessary.

       Moreno also seeks $525.00 in costs. Under the FDCPA, a debt collector is liable to a

successful plaintiff for “the costs of the action, together with a reasonable attorney’s fee as

determined by the court.” 15 U.S.C. § 1692k(a)(3). The costs include the cost of filing the

complaint and the cost of service of summons. The court finds and concludes that the defendants

are liable for the $525.00 in itemized costs. See 28 U.S.C. § 1920.




                                                12
IV.    Conclusion

       The court enters final default judgment against Perfection Collection, LLC, granting

Moreno’s motion for statutory damages in the amount of $200.00 and awarding costs of $450.00 and

fees of $3,177.50. Moreno’s motion for actual damages is denied.

              SIGNED on December 5, 2018, at Houston, Texas.

                                             ______________________________________
                                                        Lee H. Rosenthal
                                                  Chief United States District Judge




                                              13
